DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the arguments against the rejection of claims under 35 USC 101, Applicant argues that the claims are not directed to the abstract ideas of managing human interactions and mathematical concepts. The Examiner respectfully disagrees. Certain methods of organizing human activity includes managing personal behavior or relationships or interactions between people, further includes social activities, teaching and following rules or instructions as noted in MPEP 2106.04(a)(2)II.C.. Calculating a puncture trajectory that is used for the determination of a puncture trajectory can be interpreted as, under broadest reasonable interpretation, as teaching activities which would fall under certain methods of organizing human activity. Additionally, regarding mathematical concepts as being part of the at least one abstract idea, the claims as analyzed in 2019 PEG: Step 2A- Prong One clearly shows using anatomical data, which uses numerical values, multiple criteria (which uses numerical values as described) and tradeoffs of these multiple criteria are used to “calculate” the trajectory and merely uses mathematics and does not use a particular method to calculate the trajectory. 
Additionally, Applicant argues that the claims are integrated into the practical application of determining a puncture trajectory for creation of a channel between a portal vein and a hepatic vein of a subject in a medical procedure and how this is applying or using a judicial exception to affect a particular treatment or prophylaxis for a disease or medical condition. Examiner respectfully disagrees. The claims do not recite a particular treatment administration step for administering a treatment; the claims are directed towards the steps of “present to a user the at least one candidate puncture trajectory”, not an administration of a particular treatment.
Further, Applicant argues that the focus on a specific method that improves medical technology by including specific elements for determining  a patient-specific puncture trajectory. The Examiner respectfully disagrees. The Examiner asserts that there is no indication here that the claimed invention addresses a problem specifically arising in the realm of computer technology and would not integrate the exception into a practical application as a whole. See MPEP 2106.05(a)II., notably “it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology.”

Due to amendments, the rejection is updated as shown.

Regarding the arguments against the rejection of claims under 35 USC 103, Examiner agrees and therefore these rejections are withdrawn.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-10 are related to a system. Claims 11-14 are related to a method. Claim 15 is related to a computer-readable medium that is considered as non-transient on Page 9, line 23 of the applicant’s specification. Accordingly, claims 1-15 are all within at least one of the four statutory categories.

2019 PEG: Step 2A- Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.

Representative independent claim 1 includes limitations that recite at least one abstract idea. Specifically, independent claim 1 recites:

An apparatus for determination o a puncture trajectory for creating a channel between a portal vein and a hepatic vein of a subject in a medical procedure, the apparatus comprising: 
a data interface configured to receive anatomical data of the subject, the anatomical data comprising three-dimensional data of a portal vein of the subject and a hepatic vein of the subject; and
a data processor configured to:
 calculate at least one candidate puncture trajectory configured to create the channel between the portal vein of the subject and the hepatic vein of the subject, the data processor configured to calculate the at least one candidate puncture trajectory based on the anatomical data, multiple criteria, and a tradeoff among the multiple criteria,
		wherein the multiple criteria comprises: (i) a spatial distance of the at least one candidate puncture trajectory; and (ii) at least one of:
			a spatial distance between a bifurcation of a main branch of the portal vein of the subject and a puncture point on the portal vein of the subject,
			a steepness of the at least one candidate puncture trajectory with respect to a transverse plane of the subject, and
			a puncture slice distance along a longitudinal direction of the subject; and
		present, to a user, the at least one candidate puncture trajectory for determination of the puncture trajectory for use in the medical procedure.

The Examiner submits that the claims constitute “certain methods of organizing human activity, specifically managing human interactions because the steps to calculate at least one puncture trajectory to aid a user in performing a puncture procedure are to provide aid for a user performing a procedure on a patient. Additionally, the claims constitute the abstract idea of mathematical concepts because the “multiple criteria” and other numerical factors such as the anatomical data and tradeoff values are used to “calculate” a puncture trajectory, which can also be represented numerically.

Claims 11 and 15 recite similar at least one abstract ideas.

Any limitations not identified above as part of a mental process are deemed “additional elements” and will be discussed in further detail below. 

Accordingly, the claims as a whole recite at least one abstract idea.

Furthermore, the depending claims further define the at least one abstract idea, and thus fail to make the abstract idea any less abstract:

Claims 2 and 12 recite the steps of “adjusting” the tradeoff values and then to calculate the at least one trajectory, thus further defining the at least one abstract idea. Claim 3, 13 and 14 recite a further explanation of the tradeoff data that is used to calculate the trajectory. Claim 6 recites the step of generating an image to visualize the calculated trajectory, therefore further describing the at least one abstract idea. Claim 7 further describes the tradeoff values for the calculation. Claim 9 recites calculating a value that is objective.

2019 PEG: Step 2A- Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrates the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exceptions into a “practical application.”

In the present case, the additional limitations beyond the above-noted at least one abstract idea for claim 1 are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

An apparatus for determination o a puncture trajectory for creating a channel between a portal vein and a hepatic vein of a subject in a medical procedure, the apparatus comprising: 
a data interface configured to receive anatomical data of the subject, the anatomical data comprising three-dimensional data of a portal vein of the subject and a hepatic vein of the subject; and (merely data-gathering steps as noted below, see MPEP 2106.05(g) and Versata Dev. Group, Inc. v. SAP Am., Inc. (store and retrieve data))
a data processor configured to (no more than merely invoke computers or machinery as a tool to perform an existing process, see MPEP 2106.05(f)):
 calculate at least one candidate puncture trajectory configured to create the channel between the portal vein of the subject and the hepatic vein of the subject, the data processor configured to (no more than merely invoke computers or machinery as a tool to perform an existing process, see MPEP 2106.05(f)) calculate the at least one candidate puncture trajectory based on the anatomical data, multiple criteria, and a tradeoff among the multiple criteria,
		wherein the multiple criteria comprises: (i) a spatial distance of the at least one candidate puncture trajectory; and (ii) at least one of:
			a spatial distance between a bifurcation of a main branch of the portal vein of the subject and a puncture point on the portal vein of the subject,
			a steepness of the at least one candidate puncture trajectory with respect to a transverse plane of the subject, and
			a puncture slice distance along a longitudinal direction of the subject; and
		present, to a user, the at least one candidate puncture trajectory for determination of the puncture trajectory for use in the medical procedure. (merely post-solution activity as noted below, see MPEP 2106.05(g) and Versata Dev. Group, Inc. v. SAP Am., Inc. (store and retrieve data))

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.

Regarding the additional limitations of the apparatus further comprising a data processor, Examiner submits that these limitations amount to merely using computers or machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)). [Page 10, line1] of Applicant’s Specification shows the use of the processor as a mere component to a computing system and how the processor merely carries out the abstract idea.

Regarding the additional limitations of a data interface configured to receive anatomical data of the subject, the anatomical data comprising three-dimensional data of a portal vein of the subject and a hepatic vein of the subject, these are merely pre-solution activities. The Examiner submits that these additional limitations merely add insignificant extra-solution activity of being data-gathering steps to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea. (see MPEP § 2106.05(g)). [Page 9, lines 21-24] of Applicant’s Specification shows how the interface is configured to “receive” data from one or more data sources and how these steps are used merely as data gathering for the abstract idea.

Regarding the additional limitation of present, to a user, the at least one candidate puncture trajectory for determination of the puncture trajectory for use in the medical procedure, this is merely post-solution activity. These limitations provide an insignificant application to the abstract idea (see MPEP § 2106.05(g)). As noted in [Page 12, lines 1-4] of Applicant’s Specification, merely displaying the results to a user of the abstract idea of calculating a puncture trajectory does not impose a practical application and is thus merely post-solution activity. Claim 11 and 15 recites a similar element of merely “outputting” the calculated trajectory.

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to assist a user to plan a puncture trajectory, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).

For these reasons, the independent claims do not recite additional elements that integrate the judicial exceptions into a practical application.

Additionally, dependent claims recite additional elements that do not further limit the at least one abstract idea:

Claims 2, 4 and 12, 13 recite receiving a first user input to start the processing of adjusting the tradeoff values, this is considered as pre-solution activity for the abstract idea; outputting the at least one candidate trajectory as further described in claim 5 is considered as post-solution activity. Claim 8 recites the use of generic computer components to retrieve the trajectories. Claim 9 recites outputting the values, and is thus post-solution activity. Claim 10 recites further describing the pre solution activity data that is gathered.

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.

Regarding the additional limitations of the apparatus further comprising a data processor, Examiner submits that these limitations amount to merely using computers or machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)). [Page 10, line1] of Applicant’s Specification shows the use of the processor as a mere component to a computing system and how the processor merely carries out the abstract idea.

Regarding the additional limitations of a data interface configured to receive anatomical data of the subject, the anatomical data comprising three-dimensional data of a portal vein of the subject and a hepatic vein of the subject, these are merely pre-solution activities. The Examiner submits that these additional limitations merely add insignificant extra-solution activity of being data-gathering steps to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea. (see MPEP § 2106.05(g) and (d)(II), including “Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)). [Page 9, lines 21-24] of Applicant’s Specification shows how the interface is configured to “receive” data from one or more data sources and how these steps are used merely as data gathering for the abstract idea.

Regarding the additional limitation of present, to a user, the at least one candidate puncture trajectory for determination of the puncture trajectory for use in the medical procedure, this is merely post-solution activity. These limitations provide an insignificant application to the abstract idea (see MPEP § 2106.05(g) and (d)(II), including “Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)). As noted in [Page 12, lines 1-4] of Applicant’s Specification, merely displaying the results to a user of the abstract idea of calculating a puncture trajectory does not impose a practical application and is thus merely post-solution activity. Claim 11 and 15 recites a similar element of merely “outputting” the calculated trajectory.

The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exceptions for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  

For the reasons stated, the claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 USC 101. Therefore, claims 1-15 are rejected under 35 USC 101 as being directed to non-statutory subject matter. 


Allowable Subject Matter
The following have been referenced however do not teach the invention individually nor in combination:
US 20100217117 A1 to Glossop et al. teaches of aiding a doctor in the positioning of a puncture needle for a TIPS procedure, however does not teach of calculating a puncture trajectory of a candidate patient based on anatomical data of the subject, multiple criteria such as steepens or puncture slice distance, and a tradeoff.
US 20180228554 A1 to Strommer et al. teaches of an interface system to aid a doctor in inserting a catheter through a patient’s vein by manipulating the parameters of the positioning of the stent with markers on the interface, however does not teach of calculating a trajectory to create a channel between the portal vein of the subject and the hepatic vein of the subject based on the specific multiple criteria tradeoffs.
WO 2006027781 A2 to Eichler et al. teaches of determing a trajectory of a sten in a vessel using user inputs, however does not teach of calculating a trajectory to create a channel between the portal vein of the subject and the hepatic vein of the subject based on the specific multiple criteria tradeoffs.
NPL “Three-dimensional path planning software-assisted transjugular intrahepatic portosystemic shunt: a technical modification” to Tsauo et al. teaches of using software for aiding in a TIPS procedure using estimated trajectories to improve punctures for the guided stent by using x-ray sources in a particular configuration, however does not teach of calculating a trajectory to create a channel between the portal vein of the subject and the hepatic vein of the subject based on the specific multiple criteria tradeoffs.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE SIOZOPOULOS whose telephone number is (571)272-6719. The examiner can normally be reached Monday-Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONSTANTINE SIOZOPOULOS/
Examiner
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        9/30/22